


Exhibit 10.m

 

GRAPHIC [g267703kzi001.jpg]

GRAPHIC [g267703kzi002.jpg]

 

October 23, 2014

 

RE: Revised Employment Offer

 

Christopher Kastner

[Home address removed]

 

Dear Chris:

 

I am pleased to confirm your acceptance of our offer of employment for the
position of Vice President, Masco Operating System for Masco Corporation,
reporting to Keith Allman.  This offer includes:

 

Cash Compensation

 

Your rate of pay is $13,461.54 bi-weekly.   Projected on an annualized basis, it
amounts to $350,000 with your first salary review to be in April 2016.

 

You will also be eligible to participate in our discretionary annual bonus
program.  Your target bonus opportunity is 50% of your annual base salary.  In a
typical year, your bonus percent can range from 0% to 100% of your annual base
salary depending on Company and individual performance.  Bonuses are determined
after year-end and are normally paid out in February.  Contingent on your
employment beginning by no later than December 1, 2014, your bonus for 2014 will
be guaranteed at $137,000 to be paid in February of 2015.

 

Effective January 1, 2015, you will be eligible to participate in our
discretionary long term cash incentive plan.  Your target award percent is 50%
of your annual base salary.  In a typical year, your award can range from 0% to
100% of your annual base salary depending on Company and individual
performance.  Awards are determined at the end of the three-year performance
period.

 

Non-Cash Compensation

 

As part of your hiring package, we will recommend to the Organization and
Compensation Committee of the Masco Board of Directors eligibility to
participate in the Company’s discretionary annual incentive stock program.  
Your target stock award opportunity is 50% of your annual base salary.  In a
typical year, your stock award can range from 0% to100% of your annual base
salary depending on Company and individual performance.  Stock awards are
determined at year-end and are normally communicated in February.  All awards
and aspects of Masco’s incentive stock program have a 20%, five-year vesting
schedule.  Currently, all unvested shares also pay a dividend

 

--------------------------------------------------------------------------------


 

if declared by the company. You will be eligible for a full year stock award for
2014 based upon Company performance.

 

An initial stock award will be recommended in the amount of 27,000 shares of
Masco Corporation common stock.  Up to a four (4) month waiting period (from
start of employment) may be required prior to submission to the Organization and
Compensation Committee for approval.  All stock grants, including this initial
award, are governed by plan documents that are provided at the time the grant is
issued, and require your acceptance of the terms of these documents.  This
initial award, and generally all awards under Masco’s incentive stock program,
will have a 20%, five-year vesting schedule.  Currently, all unvested shares
receive dividends if declared by the Company.

 

Masco considers the granting of stock options annually to motivate key
executives to improve our share price and to align their long-term interests
with those of shareholders.  You will be eligible for participation in this
program.

 

An initial stock option grant will be recommended in the amount of 27,000
shares.  Up to a four (4) month waiting period (from start of employment) may be
required prior to submission to the Organization and Compensation Committee for
approval.  All stock option grants, including this initial award, are governed
by plan documents that are provided at the time the grant is issued, and require
your acceptance of the terms of these documents.  This initial award, and
generally all awards under Masco’s incentive stock program, will have a 20%,
five-year vesting schedule.

 

Benefits

 

You will also be eligible to participate in all of the health and welfare
benefit programs of Masco Corporation as a full-time regular employee. Your
health insurance begins on the first of the month following 30 days of
employment.  You will also be eligible to participate in the 401(k) plan
immediately.  The match formula is 100% of the first 4% of your compensation
deferred to the plan, subject to IRS 401(k) plan contribution limits.  Company
matching contributions are immediately 100% vested.

 

Assuming you begin your employment in calendar year 2014, you will also
participate in the Masco Corporation discretionary profit sharing plan beginning
January 1, 2015 with your eligibility for the initial contribution based on 2015
results.  After the end of each year, our Organization and Compensation
Committee approves the Company contribution percentage based on the
profitability of Masco Corporation for the preceding year.  For 2013, the profit
sharing contribution was 8.5% of annual earnings (salary and cash bonus).  You
will become 100% vested in this benefit after completing three years of service.

 

In addition to the qualified Profit Sharing and 401(k) Plans, Masco provides a
Benefit Restoration Plan designed to restore profit sharing and 401(k) benefits
that you would otherwise lose due to IRS compensation limits that apply to these
qualified plans.  You will become 100% vested in this benefit after completing
three years of service.

 

You will also be eligible for four weeks of Company paid time off each service
year, in addition to the normal holiday schedule for Masco Corporate.  These
benefits along with additional health, welfare, and other Company-sponsored
benefits, will be explained in detail on your start date.

 

--------------------------------------------------------------------------------


 

Relocation Assistance

 

Your continued employment is contingent upon relocating to the Detroit, Michigan
area within the first twelve (12) months of your employment with Masco.  To
assist you with your move, you will be eligible for the Relocation Assistance
benefits described in the attached guidelines.  If you have relocation concerns
that you believe are not addressed by the guidelines, please discuss them with
me.  The relocation guidelines include a miscellaneous moving allowance equaling
two bi-weekly pay periods to cover the cost of miscellaneous moving expenses not
specifically listed as reimbursable in the guidelines. As an exception to the
guidelines, this relocation assistance payment will be increased to $50,000.

 

If you have relocation concerns that you believe are not addressed by the
guidelines, please discuss them with Paul Wagner (313.792.6418) or me.  In the
event you should leave Masco Corporation within two years of your start date for
reasons other than ours, you will reimburse Masco Corporation for the monies
associated with your relocation benefits, including the relocation assistance
payment noted above.

 

This letter is intended to answer many of the questions that you may have
concerning your employment, but should not be construed as a contract of
employment or a binding obligation without unrestricted right of the Company to
modify or terminate the provisions provided herein.  In any case, at all times
during your employment you will be an “at will” employee, which means that your
employment may be terminated at any time with or without cause.  Upon your start
date, you will be required to sign Confidentiality and Non-Compete Agreements,
and Masco’s Legal and Ethical Standards Compliance Program.  Additionally, your
employment is contingent on the successful completion of a pre-employment
background investigation and drug screen.

 

If the terms of our offer meet with your approval, please sign the second copy
of this letter and return to me via email at renee_straber@mascohq.com.

 

Chris, we believe we can offer you an exciting and challenging opportunity for
your personal and professional growth and are convinced you can make a
significant contribution in this leadership role for Masco!  If you have any
questions, please call me at 313.792.6467.

 

Welcome onboard!!

 

 

 

 

 

 

 

 

 

Sincerely,

 

 

 

 

 

 

 

/s/ RENEE STRABER

 

 

 

 

 

Renee Straber

 

 

Chief Human Resource Officer

 

 

 

 

 

 

Cc:   Keith Allman

 

 

 

Offer Accepted:

 

 

 

 

 

 

 

Signature:

/s/ CHRISTOPHER KASTNER

 

Date:

10/23/14

 

--------------------------------------------------------------------------------
